DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020 is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-5, and 7-9, recites limitations that invoke 35 U.S.C. 112(f):
Claims 1-3; recites the limitation, “first diopter adjustment device configured to ….” [Line 4, 2, 4].
Claims 1-3; recites the limitation, “second diopter adjustment device configured to ….” [Line 12, 5, 9].
Claim 6; recites the limitation, “diopter adjustment performed by the first diopter adjustment device and the second diopter adjustment device” [Line 4-5].
Claim 9; recites the limitation, “diopter adjustment device configured to ….” [Line 3].
Claim 1; recites the limitation, “first image correction device configured….” [Line 6].
Claim 1; recites the limitation, “second image correction device configured….” [Line 14].
Claim 4; recites the limitation, “second image correction device is configured….” [Line 5].
Claim 4; recites the limitation, “first image correction device is configured….” [Line 2].
Claims 5, and 7; recites the limitation, “the first image correction device and the second image correction device are configured ….” [Line 2-3].
Claim 8; recites the limitation, “operation detection device configured ….” [Line 3].
Claim 8; recites the limitation, “operation detection device is configured ….” [Line 6].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 1-5, and 7-9:
(i) “a first and a second diopter adjustment device” (Fig. 4, #DIa and #DIb respectively. Paragraph [0043-0044]- a first and a second diopter adjustment device described with reference to Figs. 4. That is, the left eye diopter adjustment unit DAa functions in cooperation with the drive mechanism MMa as a first diopter adjustment device DIa that adjusts the diopter for the left eye, and the right eye diopter adjustment unit DAb functions in cooperation with the drive mechanism MMb as a second diopter adjustment device DIb for adjusting the diopter for the left eye. Wherein the diopter adjustment unit is a part of the diopter adjustment circuit provided to the main printed wired board MD. Further, for example, given that the drive mechanisms MMa, MMb are threaded structures, the main printed wired board MD acquires information for enabling identification of the displacements of the first display element 80a and the second display element 80b, such as a direction of advancing or retreating, a number of turns of the screw, or the like in relation to rotation of the screw. (wherein the a first and a second diopter adjustment device have a structure associated with them, drive mechanisms that have a pair threaded structure with screws and also a diopter adjustment circuit DA includes a left and right eye diopter adjustment units that records.). 
 (ii) “first and second image correction device” (Fig. 4, #GCa and #GCb. Paragraph [0050-0052]- a first and second image correction device is describe as the correction processing circuit GC includes a left eye correction processing circuit GCa and a right eye correction processing circuit GCb to support distortion correction and the like for the left eye and the right eye. That is, the left eye correction processing circuit GCa is a first image correction device that corrects the display image by the first display device 100A in accordance with the degree of diopter adjustment in the first diopter adjustment device DIa. Similarly, the right eye correction processing circuit GCb functions as a second image correction device that corrects the display image by the second display device 100B in accordance with the degree of diopter adjustment in the second diopter adjustment device DIb. (wherein the first and second image correction device have a structure associated with it, a pair of processing circuits.). 
(iii) “a operation detection device” (Fig. 4, #DD. Paragraph [0045]- a operation detection device is describe as a unit wherein the diopter adjustment circuit DA includes an operation detection device DD that detects the operation of the drive mechanisms MMa, MMb. That is, in the diopter adjustment circuit DA, the operation detection device DD detects which of the drive mechanisms MMa, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Reason for Allowance

Claims 1-9, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s claimed invention submitted 09/29/2020 and a thorough search the closest prior arts TAKEDA et al. (US 2017/0257620 A1), in view of CHEN (US 2017/0363873 A1), and in further view of Karasawa et al. (Patent No.: US 5,739,797 A), and in further view of LIU et al. (US 2018/0213212 A1), and in further view of SHI (US 2019/0004281 A1), and in further view of Okauchi et al. (Patent No.: US 6,600,461 B1), and in further view of Ou (US 2005/0254135 A1), and in further view of Ou (US 2006/0052146 A1), and in further view of Spitzer (Patent No.: US 6,349,001 B1), and in further view of Perez et al. (US 2012/0147038 A1), and in further view of Hall et al. (US 2006/0250322 A1), and in further view of Sylvan et al. (US 2015/0237336 A1), and in further view of Trail et al. (US 2018/0203505 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a first diopter adjustment device configured to adjust a diopter of the first display device; 
a first image correction device configured to correct an image displayed by the first display device in accordance with a degree of diopter adjustment by the first diopter adjustment device; 
second diopter adjustment device configured to adjust a diopter of the second display device; and a second image correction device configured to correct an image displayed by the second display device in accordance with a degree of diopter adjustment by the second diopter adjustment device (wherein the “first and a second diopter adjustment device” comprise of the drive mechanisms that have a pair threaded structure with screws and also a diopter adjustment circuit DA includes a left and right eye diopter adjustment units that records and “first and second image correction device” comprise of a pair of processing circuits, the structure as described in applicant`s disclosure dated 09/29/2020 as in Fig. 4-5, Paragraph [0043-0044 and 0050-0052], based on the functional language since the term “first and a second diopter adjustment device” and “first and second image correction device” are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.) as claimed in claim 1. 

With regards to independent claim 9, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a diopter adjustment device configured to move an optical member constituting the display device in an optical axis direction to adjust a diopter of the display device (wherein the diopter adjustment device comprise of the drive mechanisms that have a pair threaded structure with screws and also a diopter adjustment circuit DA includes a left and right eye diopter adjustment units that records, the structure as described in applicant`s disclosure dated 09/29/2020 as in Fig. 4-5, Paragraph [0043-0044], based on the functional language since the term “diopter adjustment device” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.) as claimed in claim 9. 


The dependent claim 2-8, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628